10
11
12
13`
14
15
16
17
13
19
20
21
22
23
24
25
26
27

28

 

Case 3:16-cr-01476-BEN Document 58 Filed12/10/18 Page .594 FE@ 1195

m

 

 

 

DEC 10 ZUlli

 

 

UNITED sTA'rEs DISTRICT coU T K US DESTM
SoUTHERN D_ISTRICT oF cALI BY §i§§»;mcjt @F

JOU'RT
SALlFOFlNlA

 

l l oEPoTY
'SAN DIEGO DIVISION
' )
UNITED STATES OF AMERICA, ` ) -
Respondent(s), ) Cause No.:
) 3:16-01:-01476 (BEN)i
Vs. )
) Civil Action No:
SERGIO MORA-ESPINOSA , )
Movant. ) 3:18-cv~0'|462
)
)

 

 

 

MOTION FOR ENLARGEMENT OF TIME TO REPLY
TO GOVERNMENTS RESPONSE TO MOVANT’S
MOTION UNDER TITLE 28 USC SECTION 2255

COMES NOW, SERGIO MORA-ESPINOSA, Movant in the above styled and
entitled cause of action Who Respectfully moves this Honorable Court for an
enlargement of time to prepare a Reply to the Government’s Response to his Motion

under 28 USC Section 2255.
In support of this Motion, Movant submits the following;

Movant needs additional time in Which to obtain assistance in formulating a

Reply to the Government’s Response.

Movant MORA-ESPINOSA is requesting an Extension of Forty-tive (45) days

from the date of this pleading, December 3, 2018, in Which to formulate and submit a
reply.

Movant begs the indulgence of the court, he is proceeding pro se. and is Without

the skills required to litigate this pleadings and has to obtain assistance from Law

MOTION FOR EXTENSION ~ l

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:16-cr-01476-BEN Document58 Filed12/10/18 Page|D.395 Page20f5

Library Clerks at the Detention Center Where he is housed Who are under time and

schedule constraints to research and assist in preparing the pleadings

Movant requests of the court not to hold his motions to the stringent standards
of learned professionals In McNeil v. United States, 508 U.S. 106, 113 n. 10 (1993)
[dicta] "We have insisted that the pleadings prepared by prisoners Who do not have
access to counsel be liberally construed ", citing Estelle v. Gamble. 429 U.S. 97, 106
(1976); also Haines v. Kerner, 404 U.S. 591, (1972)."Because the pro se litigant is far
more prone to making errors in pleadings than the person Who benefits from the
representation of counsel," Noll, 809 F.2d at 1148, "[t]he Supreme Court has instructed
the federal courts to liberally construe the 'inartful pleadings' of pro se litigants."
Eldridge v. Block, 823 F.2d 1132, 1137 (9 Cir. 1987) (quoting MgL McDougall,454 U.S.
364,365 102 S.Ct. 700, 701, 70 L.Ed.2d 551 (1982); Hughes v. Rowe, 449 U.S. 5,9, 101
S.Ct. 173,66 L. Ed. 2d 163 (1980), (holding pro se motions and complaints to "less
stringent Standards than formal pleadings drafted by lawyers").

In addition, Movant pleads the indulgence of the court in that he does not have
access to some of the documents outlined n the Governments Response. He requests
that the court invoke Discovery under the Motion in forma pauperis and allow these

documents to be forwarded to him at the court’s expense. him

Movant Submits that this Extension is requested for good cause and in good faith

and is not intended to delay or impede the court in any manner.

WHEREFORE PREMISES CONSIDERED, Movant prays that the COlll't Will;

Grant the Motion for an Extension of time to Reply to the Government’s
Response;

And Grant up and until, February 18, 2018, to prepare and enter a Reply.

Respectfully Submitted,

MOTION FOR EXTENSION - 2

 

 

10

ll

12

13

14

15

16

17

18'

19

20

21

22

23

24

25

26

27

28

.1‘

 

 

Case 3:16-cr-01476-BEN Document58 Filed12/10/18 Page|D.396 PageSofB

This 3rd day of December, 2018

 
   

   

,

/SERGIO -ESPINOSA,
Movant, pro se

Fed. Reg. No: 56349-298
BSCC CEDAR HILL UNIT
3711 WRIGHT AVE.

BIG SPRING, TX. 78720

  

MOTION FOR EXTENSION - 3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:16-cr-01476-BEN Document58 Filed 12/10/18 Page|D.397 Page4o1°5

CERTIFICATE OF SERVICE

SERGIO MORA-ESPINOSA , Movant in the foregoing action state that on this
3rd day of December, 2018, I have caused to be served a true and correct copy

of the following;

MOTION FOR ENLARGEMENT OF TIME TO REPLY
TO GOVERNMENTS RESPONSE TO MOVANT’S
MOTION UNDER TlTLE 28 USC SEC'I`ION 2255

Which is deemed filed at the time it was delivered to prison authorities for
forwarding to the court, Houston v. Lack 101 L.Ed. 2d 245 (1988), upon the court and
parties to litigation and their attorneys of record, by placing same in a sealed, prepaid
envelope with sufficient postage attached thereto to carry same to its destination,
addressed to:

Lawrence A Casper

U S Attorneys Offlce

Federal Office Building

880 Front Street, Room 6293
San Diego, California 92101-8893

I have read the foregoing and state the facts under personal knowledge are true and

correct.

EXecuted this 3rd day of December, 2018, under penalty of perjury pursuant to
Title 28 U.S.C. Section 1746.

MOTION FOR EXTENSION - 4

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:16-cr-01476-BEN Document58 Filed 12/10/18 Page|D.398 Page501°5

MOTION FOR EXTENSION - 5

     

 

ERGIO MORA-ESPINOS'A,*
--Movant, pro se
Fed. Reg. No: 56349-298
BSCC CEDAR HILL UNIT
3711 WRIGHT AVE.
BIG SPRING, TX. 78720

 

 

 

